DETAILED ACTION
              This action is in reply to papers filed 2/24/2022.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200071672A1, Published 3/5/2020.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 6, 9, 11, 15 and 20) in the reply filed on 2/24/2022 is acknowledged. Claims 21-23, 27-28 and 36-37, of Group II, and Claims 38-39, 42-43, 47 and 51, of Group III, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.
Accordingly, claims 1, 6, 9, 11, 15, 20-23, 27-28, 36-39, 42-43, 47, and 51 are pending with claims 1, 6, 9, 11, 15 and 20 examined herein. 



Information Disclosure Statement
The information disclosure statement filed 5/2/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed. Non-Patent Literature Ref. 4 to Burnett et al. in IDS filed 5/4/2020 was not found. The IDS has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miklas et al. (WO2015061907A1, Published 5/7/2015, Filed 10/30/2014) in view of Wang et al. (PgPub US20140203818A1, Published 7/24/2014, Ref. 1 under US Patent Application Publications in IDS filed 8/30/2019).

Miklas teaches that it is well accepted that some human stem cell lines are more cardiomyogenic than others and these differences could also be related to the maturity of the produced cells (Pg. 99, para. 677). Towards this end, Miklas teaches a device for, inter alia, culturing immature cardiomyocytes to maturity (Pg. 111, para. 734). Miklas teaches the device could be used for testing the efficacy and safety (including toxicity) of experimental pharmacologic agents (Pg. 112, para. 739).
Miklas teaches the device to be a ‘Biorod’.  The Biorod comprises a microwell or microchamber and a pair of grooves that intersect the microchamber in a generally perpendicular arrangement, wherein the microchamber is adapted for growing (i.e. culturing) (as in claim 1a) cells and/or tissue and may be seeded with cells of a desired tissue. Miklas teaches the grooves are adapted for receiving a pair of polymer wires such that the polymer wires when placed in the grooves traverse the open space of the microchamber. Miklas teaches the polymer wires are deflectable, deformable, bendable, or the like, which can further configured to allow the measurement of contractile forces exerted by the tissue strand on the polymer wires. For example, Miklas teaches the biorod may be configured where one of the wires is deflectable, deformable, bendable, or the like and another wire is rigid. In this manner, contractile activity can be monitored (as in claim 1a) and/or measured based on the movement of the flexible wire (Pg. 110-111, para. 733). At Pg. 111, para. 734, Miklas adds that the microwells may be configured with two electrodes (at the terminal ends of the microchannel) for stimulating (i.e. pacing) (as in claim 1a) cardiac cells.  
In a use example, Miklas teaches embryoid bodies (EBs) were differentiated to the cardiovascular lineage and disassociated. hESC derived cardiomyocytes were suspended in a collagen-based gel. Suspended cardiomyocytes were then seeded into the cell culture channel of the Biorod. After 30 min incubation at 37 °C to induce the gelation, appropriate media were added. After seeding, cells were kept in culture for 7 days to allow collagen matrix remodeling and assembly around the wires (as in claim 1b). Cardiac tissue strands were kept in culture for up to 21 days with media change every 2-3 days. Miklas adds that the tissue strands should be kept in culture for at least 2 weeks to allow for maturation (Pg. 114, para. 750-752). 
For validation of electrical stimulation in tissue strands cultivated using the Biorod device, electrical stimulation was applied to tissue using a similar setup as in the investigation of the device of Example 1 (Pg. 115, para. 754). Example 1 teaches tissue strands were placed perpendicular to the electrodes and were submitted to electrical stimulation (rectangular (as in claim 11), biphasic, 1 ms, 3-4 V/cm) (Pg. 82, para. 600). The pacing frequency started at 1 Hz and increased gradually and daily to 6 Hz throughout the week (1, 1.83, 2.66, 3.49, 4.82, 5.15 and 6 Hz, daily frequencies) (as in claim 15). Additional 1 week of culture with 1 Hz electrical pacing was continued to leave enough time for tissue maturation and short- or long-term drug testing experiment (as in claim 1d) (Pg. 115, para.754). Miklas teaches FIG. 42B shows force per cross-section calculated from deflection at day 21 (end point assessment) with pacing frequency from 0.5Hz to 3Hz. After normalizing to forces generated at 0.5Hz, FIG. 42B showed positive force -frequency relationship (as in claim 20) (Pg. 117, para. 762).
However, Miklas fails to teach (1) monitoring the immature cardiomyocytes to characterize cardiomyocyte beating as synchronized or not synchronized (as in claim 1c) and (2) the step of monitoring the immature cardiomyocytes comprises monitoring cell-substrate impedance of the immature cardiomyocytes, performing extracellular recording of the immature cardiomyocytes, or both monitoring cell-substrate impedance and performing extracellular recording of the immature cardiomyocytes (as in claim 6).
Before the effective filing date of the claimed invention, Wang et al. taught a system for monitoring excitable cells comprising a device comprising (1) a pair of electro-stimulation electrodes and (2) a pair of impedance monitoring electrodes communicatively coupled to at least one analyzing module in the form of an impedance analyzer thereby permitting impedance monitoring of excitable cells attached to a substrate (as in claim 6) (Pg. 3, para. 24). However, prior to stimulation, Wang teaches optimization of the cell density in order to sustain a cell monolayer that can beat in synchronous manner (Pg. 20, para. 186). This teaching by Wang reads on claim 1c as it provides verification that the pre-stimulated cells are synchronized. Given that synchronicity was confirmed, the limitations of claim 9 do not apply. Nevertheless, Wang describes an advantage of the impedance system is its use as a high throughput approach to screen for potential cardiotoxic affects of compounds (Pg. 6, para. 57).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Miklas et al., wherein Miklas teaches a system for maturing cardiomyocytes, wherein said system comprises a pair electrodes for stimulating immature cardiomyocytes, with the teachings of Wang et al., wherein Wang teaches a system for monitoring excitable cells, wherein said system comprise a pair of electrodes for stimulating the excitable cells and a second pair of electrodes for monitoring cell-substrate impedance. That is, one of ordinary skill in the art would have found it prima facie obvious to modify the system of Miklas to include a pair of electrodes for monitoring cardiomyocyte-substrate impedance. A reasonable expectation of success is present as a cardiomyocyte is an excitable cell, and as such, predictable results would be expected. One of ordinary skill in the art would have been motivated to modify the teachings of Miklas because Miklas et al. envisioned their device for use in drug screening assays. Thus, given the advantages of the impedance system described by Wang, the modification would have been prima facie obvious. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632